OPINION OF THE COURT
Richard S. Lane, J.
Motion to vacate default judgment and dismiss for lack of jurisdiction is denied.
It is uncontroverted that service was made upon the Secretary of State; that prior to service defendants had moved their place of business from New York County to Westchester County; and that the office designated in the certificate of incorporation was care of attorneys in New York County.
Defendants assert that service was ineffective pursuant to Business Corporation Law § 306 (c) which, in a court of limited jurisdiction, limits utilization of service upon the Secretary of State to corporations whose offices are within the territorial jurisdiction of the court. Defendants overlook Business Corporation Law § 102 (a) (10) wherein office is defined as "the office the location of which is stated in the certificate of incorporation * * * Such office need not be a place where business activities are conducted” (see, General Precision v Ametek, Inc., 24 AD2d 757).
*339Motion to vacate default judgment on the grounds of excusable default and meritorious defense is denied without prejudice to renewal upon a more adequate affidavit of merits. It is not enough to defeat a claim for earned insurance premiums to allege that replacement insurance is costing a lot less. Some showing of lack of contract or defect or error in computation of premiums must be made.